Case 1:15-cv-00686-DLI-PK Document 88 Filed 02/26/20 Page 1 of 1 PageID #: 926



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


EVE WEXLER, an individual
on behalf of herself and all others
similarly situated,

                            Plaintiff,
v.                                                     Case: 1:15-cv-00686-ARR-VVP

AT&T CORP.,
                      Defendant.
___________________________________/


                STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW, the Parties herein, by and through their undersigned counsel,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and hereby

represent to the Court that this matter has been amicably settled, and would request entry

of a Final Order of Dismissal with Prejudice in this matter, with each party to bear their

own costs and attorneys’ fees.


       Respectfully submitted this 26th day of February 2020.


 s/ James Giardina                             s/ Kyle J. Steinmetz
James Salvatore Giardina                      Kyle J. Steinmetz
The Consumer Rights Law Group, PLLC           Mayer Brown LLP
3104 W. Waters Avenue, Suite 200              71 S Wacker Drive
Tampa, Florida 33614-2877                     Chicago, IL 60606
Tel: (813) 435-5055 ext 101                   Tel: (312) 701-8547
Fax: (866) 535-7199                           Fax: (312) 543-9756
James@ConsumerRightsLawGroup.com              KSteimetz@mayerbrown.com
Counsel for Plaintiff, Eve Wexler             Counsel for Defendant, AT&T Corp.
